 

Exhibit 10.80

AMENDMENT NUMBER FOUR

to the

MASTER REPURCHASE AGREEMENT

dated as of September 14, 2015

among

BARCLAYS BANK PLC

and

PENNYMAC CORP.

and

PENNYMAC LOAN SERVICES, LLC

and

PENNYMAC MORTGAGE INVESTMENT TRUST

This AMENDMENT NUMBER FOUR (this “Amendment”) is made as of this 24th day of
March, 2017, by and among Barclays Bank PLC (the “Purchaser” and the “Agent”),
PennyMac Mortgage Investment Trust (the “Guarantor”), PennyMac Loan Services,
LLC (the “Servicer”) and PennyMac Corp. (the “Seller”), and amends that certain
Master Repurchase Agreement, dated as of September 14, 2015, as amended by
Amendment Number One, dated as of August 31, 2016, Amendment Number Two, dated
as of September 29, 2016 and Amendment Number Three, dated as of December 2,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Repurchase Agreement”), by and among the Purchaser, the Agent, the
Guarantor, the Servicer and the Seller.

WHEREAS, the Purchaser, the Agent, the Guarantor, the Servicer and the Seller
have agreed to amend the Repurchase Agreement as more particularly set forth
herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:  

SECTION 1.Amendment. Effective as of the date hereof,

(a)Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Loan Agreement” in its entirety and replacing such term with the
following:

“Loan Agreement” means (i) that certain Loan and Security Agreement, dated as of
September 14, 2015, by and among the Seller, as borrower thereunder, the
Purchaser, as lender thereunder and Guarantor, as guarantor thereunder as
amended, restated, supplemented or otherwise modified from time to time, (ii)
that certain Loan and Security Agreement, dated as of March 24, 2017, by and
among the Seller, as a borrower thereunder, PennyMac Holdings, LLC as a borrower
thereunder, the Purchaser, as lender thereunder and Guarantor, as guarantor
thereunder as amended, restated, supplemented or otherwise modified from time to
time, or (iii) both of them as the context may require.

(b)Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “MSR Facility Borrowed Amount” in its entirety and replacing such
term with the following:

“MSR Facility Borrowed Amount” means the aggregate outstanding amount borrowed
under the Loan Agreements, as of any date of determination.

 

(c)Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Termination Date” in its entirety and replacing such term with the
following:

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the termination of the Mortgage Loan Participation Purchase and Sale Agreement,
(iii) the termination of the last outstanding Loan Agreement and (iv) at the
option of Purchaser, the occurrence of an Event of Default under this Agreement
after the expiration of any applicable grace period.

1

 

--------------------------------------------------------------------------------

 

SECTION 2.Fees and Expenses.  Seller agrees to pay to Purchaser all fees and out
of pocket expenses incurred by Purchaser in connection with this Amendment,
including all reasonable fees and out of pocket costs and expenses of the legal
counsel to Purchaser incurred in connection with this Amendment, in accordance
with Section 23 of the Repurchase Agreement.

SECTION 3.Defined Terms.  Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Repurchase Agreement.

SECTION 4.Limited Effect.  Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.

SECTION 5.Representations. In order to induce Purchaser to execute and deliver
this Amendment, each of the Guarantor, the Servicer and the Seller hereby
represents to Purchaser that as of the date hereof, (i) each of the Guarantor,
the Servicer and the Seller is in full compliance with all of the terms and
conditions of the Program Documents and remains bound by the terms thereof and
(ii) no default or event of default has occurred and is continuing under the
Program Documents.

SECTION 6.Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflict of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).

SECTION 7.Counterparts.  For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts.  Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument.  The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.

SECTION 8.Miscellaneous.

(a)This Amendment shall be binding upon the parties hereto and their respective
successors and assigns.

(b)The various headings and sub-headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Repurchase Agreement or any provision hereof or thereof.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 

- 2 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Purchaser, the Agent, the Servicer, the Guarantor and
the Seller have each caused their names to be duly signed to this Amendment by
their respective officers thereunto duly authorized, all as of the date first
above written.

 

BARCLAYS BANK PLC,

as Purchaser and Agent

 

 

 

By:

 

/s/ Ellen Kiernan

 

 

Name:

 

Ellen Kiernan

 

 

Title:

 

Director

 

PENNYMAC CORP.,

as Seller

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Name:

 

Pamela Marsh

 

 

Title:

 

Managing Director, Treasurer

 

PENNYMAC MORTGAGE INVESTMENT TRUST,

as Guarantor

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Name:

 

Pamela Marsh

 

 

Title:

 

Managing Director, Treasurer

 

PENNYMAC LOAN SERVICES, LLC,

as Servicer

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Name:

 

Pamela Marsh

 

 

Title:

 

Managing Director, Treasurer

 

 